UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Notice to the Market Disclosure of results for the years 2013 and 2012, in accordance to International Financial Reporting Standards (IFRS) Banco Bradesco S.A. announces to its shareholders, clients, collaborators and to the market in general that it prepared complete consolidated financial statements for the years ended December 31, 2013 and 2012, according to the International Financial Reporting Standards - IFRS, in conformity with the pronouncements issued by the International Accounting Standards Board - IASB, pursuant to Resolution 3,786/09 of the Brazilian Monetary Council (CMN) and CVM Rule 457/07. See below, the main changes seen in our consolidated financial statements due to the adoption of IFRS: Comparison between BR GAAP and IFRS - in Reais millions Balance sheet 12/31/2013 12/31/2012 BR GAAP (1) Adjustments IFRS BR GAAP (1) Adjustments IFRS Assets Cash and balances with banks 67,577 (127) 67,450 60,029 (127) 59,902 Financial assets held for trading 154,232 (58,139) 96,093 186,059 (74,220) 111,839 Financial assets available for sale 60,423 7,415 67,838 63,327 18,195 81,522 Investments held to maturity 23,071 (2) 23,069 3,716 - 3,716 Assets pledged as collateral 189,143 (71,403) 117,740 186,218 (80,085) 106,133 Loans and advances to banks 26,907 51,813 78,720 35,108 57,351 92,459 Loans and advances to customers 294,906 9,215 304,121 259,454 9,567 269,021 Non-current assets held for sale 832 1 833 533 - 533 Investments in associated companies 1,372 2,021 3,393 1,325 1,796 3,121 Property and equipament 4,667 (165) 4,502 4,678 (153) 4,525 Intangible assets and goodwill 9,146 (925) 8,221 8,270 (653) 7,617 Taxes to be offset 5,755 (462) 5,293 5,534 (239) 5,295 Deferred income taxes 29,404 (3,743) 25,661 24,203 (6,289) 17,914 Other assets 40,704 (5,336) 35,368 40,638 (4,694) 35,944 Total assets Liabilities Deposits from banks 314,323 (71,223) 243,100 300,887 (79,944) 220,943 Deposits from customers 216,114 104 216,218 210,747 27 210,774 Financial liabilities held for trading 1,808 18 1,826 4,001 49 4,050 Funds from securities issued 57,654 229 57,883 51,359 193 51,552 Subordinated debt 35,885 - 35,885 34,852 - 34,852 Insurance technical provisions and pension plans 130,329 - 130,329 118,769 - 118,769 Other provisions 14,427 (674) 13,753 21,290 (269) 21,021 Current income tax liabilities 3,686 (603) 3,083 3,724 (435) 3,289 Deferred income tax liabilities 3,188 (2,388) 800 7,997 (4,905) 3,092 Other liabilities 59,180 4,142 63,322 54,830 5,023 59,853 Shareholders´ equity of controlling Non-controlling interest Total liabilities and shareholders´equity 1) Information presented herein consider amounts calculated pursuant to the accounting practices adopted in Brazil (BR GAAP), which are applicable to financial institutions and classified according to the presentation model determined by IFRS´s; 2) Adjustments from the consolidation process, reclassification between accounts and other effects from the adoption of IFRS´s; and 3) The loan and advances to customers’ portfolio is presented net of provision for impairment losses. Effective January 1, 2013 we adopted IFRS 11 – “Joint Arrangements”, thus changing the accounting policy of participation in joint ventures to the equity method. The effects of IFRS 11 adoption have not generated significant impacts in our financial statements. See below, reconciliation of Shareholders’ Equity and Net Income for the 2013 and 2012 years: Reconciliation of Shareholders´Equity and Net Income - in R$ millions Adjustments Shareholders´ Equity Net Income Shareholders´ Equity Net Income 12/31/2013 12/31/2012 BR GAAP 1) Adjustment to the recoverable value of loans and advances 1,550 138 1,412 (578) 2) Business combinations 646 112 534 (93) 3) Fair value adjustment of financial assets - equity instruments (12) - 357 - 4) Hedge accounting adjustments - 285 - 638 Others 43 142 130 141 Deferred income tax and social contribution of IFRS adjustments (1,283) (292) (1,343) (198) IFRS - Attributable to the controlling shareholder Non-controlling shareholder 90 60 IFRS - Attributable to the controlling and non-controlling shareholder (1) The net income basis for the calculation of dividends and interest on capital paid to shareholders, is originally from BR GAAP, which was released on January 30, 2014. Below is a description of the main changes from the adoption of IFRS: 1) Adjustment to the recoverable value of loans and advances Impairment of loans and advances were established based on the history of losses and other information about the clients of the organization at the balance sheet date and clear evidences that show losses had occurred after the initial recognition of the financial asset. 2) Business combinations Under IFRS, the identifiable assets and liabilities in business combinations and assets delivered as payment combinations were recognized at their fair value. Shares issued in the acquisition were recognized at their fair value on the date the control is transferred. 3) Fair value adjustment of financial assets – equity instruments The Organization does not have significant influence in the management of the investee, this shareholding will be designated as available-for sale and recorded at fair value on the date of transition to IFRS, the subsequent changes in fair value within Equity – “Other comprehensive income,” net of tax effects. 4) Hedge accounting adjustments These financial instruments were not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date. Cidade de Deus, Osasco, S.P, March 31, 2014 Banco Bradesco S.A. Luiz Carlos Angelotti Managing Director and Investor Relations Officer Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br ; Mrs. Ivani Benazzi de Andrade, phone 5511 2178-6218, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br ”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 31, 2014 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
